Exhibit 10.1

 

As of March 25, 2011

 

PERSONAL AND CONFIDENTIAL

 

Aventine Renewable Energy Holdings, Inc.

One Lincoln Centre

5400 LBJ Freeway, Suite 450

Dallas, Texas  75240

 

Attention: John Castle

 

 

Commitment Letter

 

Re: Aventine Renewable Energy Holdings, Inc. (the “Company”)

 

Ladies and Gentlemen:

 

Macquarie Capital (USA) Inc. on behalf of itself and/or one or more of its
affiliates (“Macquarie”) is pleased to provide you with this Commitment Letter
(the “Commitment Letter”) in relation to the New Term Loan of the Company
pursuant to Section 2.10 of the Credit Agreement referred to below, on the terms
specified herein. Reference is made to the Senior Secured Term Loan Credit
Agreement, dated as of December 22, 2010, by and among the Company, as borrower,
Citibank, N.A., as administrative agent and collateral agent, the other lenders
party thereto, Citigroup Global Markets Inc. and Jefferies Finance LLC, as joint
lead arrangers and joint book-runners, and Citibank, N.A. and Jefferies Finance
LLC, as co-syndication agents, including all exhibits, schedules, annexes and
other attachments thereto (as amended or otherwise modified from time to time,
the “Credit Agreement”).  Capitalized terms used but not defined herein shall
have the meanings assigned to them in the Credit Agreement.  The terms “you” and
“the Company” are used interchangeably herein to refer to the Company.

 

1.             Commitment; Titles and Roles.

 

Macquarie is pleased to confirm by this Commitment Letter its commitment to you
(the “Commitment”) to provide or cause one or more of its affiliates to provide
$25,000,000 of the New Term Loan, subject to the terms and conditions set forth
herein.  It is agreed that Macquarie will act as sole provider of the New Term
Loans and you agree that no other agents, co-agents, arrangers or bookrunners
will be appointed, no other titles will be awarded and no compensation will be
paid to any Lender in connection with the New Term Loan unless you and we shall
so agree.

 

The Commitment and agreements of Macquarie described herein are subject to the
following conditions precedent:

 

(a)           the New Term Loan having the same terms, including, but not
limited to, seniority ranking, Maturity Date, Applicable Margin and interest
rate floor, as the existing Term Facility;

 

--------------------------------------------------------------------------------


 

(b)           in the reasonable judgment of Macquarie, the absence of any
material adverse change in the business, condition (financial or otherwise), or
operations of the Company and its subsidiaries, taken as a whole, since
December 31, 2010;

 

(c)           the accuracy and completeness in all material respects of all
representations that the Company makes to Macquarie and all written information
or any other information provided at any formal presentation by the Company or
any of its subsidiaries, taken as a whole, that the Company furnishes or has
furnished to Macquarie, in each case, in connection with the transactions
contemplated by this Commitment Letter; and

 

(d)           Macquarie shall be reasonably satisfied that the Company shall
have complied with the conditions precedent specified in section 2.10(f) of the
Credit Agreement and other usual and customary closing conditions including, but
not limited to, (i) execution of an Incremental Amendment in a form consistent
with this Commitment Letter, (ii) delivery of certificates required by the
Credit Agreement in a form consistent with this Commitment Letter, and (iii) the
delivery of customary legal opinions required by the Credit Agreement.

 

2.             Commitment Termination.  The Commitment will expire at 5:00 p.m.,
New York City time, on March 31, 2011 unless on or prior to such time you have
executed and returned to Macquarie a copy of this Commitment Letter and the Fee
Letter.  If you do so execute and deliver to Macquarie this Commitment Letter
and the Fee Letter, Macquarie agrees to hold the Commitment available for you
until 5:00 p.m., New York City time, on April 30, 2011.  The Commitment will
terminate upon funding of the New Term Loan on the New Term Loan Effective Date,
and you and we agree to rely exclusively on the requisite rights and the
commitments and other obligations set forth in the Credit Agreement in respect
of all matters arising on or after such date with respect to the New Term Loan. 
Notwithstanding the foregoing, the provisions of this Commitment Letter relating
to the payment of fees and expenses, indemnification and confidentiality and the
provisions of Sections 7 through 10 hereof will survive the expiration or
termination of the Commitment or this Commitment Letter (including any
extensions).

 

3.             Syndication.

 

(a)           The parties hereto agree that Macquarie will have the right to and
may syndicate all or a portion of the New Term Loan to one or more groups of
financial institutions or other investors identified by us; provided, however,
for the avoidance of doubt, that Macquarie’s Commitment is not subject to the
consummation of a successful syndication of the New Term Loan prior to the New
Term Loan Effective Date.  Macquarie will have the right to manage all aspects
of any such syndication of the New Term Loan in consultation with the Company
and subject to the Company’s right to approve prospective lenders other than
Macquarie (such approval not to be unreasonably witheld or delayed), including
decisions as to the selection of institutions to be approached, the timing of
all offers to potential lenders, the determination of the amounts offered to
potential lenders, the acceptance of commitments of the lenders and the
compensation to be provided to the lenders.  The Company will take all action as
Macquarie may reasonably request to assist Macquarie in forming a syndicate
acceptable to Macquarie and reasonably acceptable to the Company, which
acceptance will not be unreasonably withheld or delayed.

 

(b)           To ensure an effective syndication of the New Term Loan, the
Company agrees that from the date hereof until the earlier of (i) 30 days
following the New Term Loan Effective Date and (ii) the termination of the
syndication (as determined by Macquarie), the Company will not, and will not
permit any of its controlled affiliates to, syndicate or issue, attempt to
syndicate or issue, announce or authorize the announcement of the syndication or
issuance of, any debt facility or debt security (including

 

2

--------------------------------------------------------------------------------


 

any renewals thereof), without the prior written consent of Macquarie (such
consent not to be unreasonably withheld or delayed).

 

4.             Fees.  In consideration of the execution and delivery of this
Commitment Letter by us, the Company will pay the non-refundable fees and
expenses set forth in the letter agreement dated the date hereof (the “Fee
Letter”), between the Company and Macquarie Capital (USA) Inc.  The terms of the
Fee Letter are an integral part of the agreements hereunder and constitute part
of this Commitment Letter for all purposes hereof.

 

5.             Indemnification.

 

The Company will indemnify and hold harmless Macquarie Capital (USA) Inc. and
its affiliates and each of their respective officers, directors, employees,
agents, advisors and representatives and each of their respective heirs,
successors and assigns (each, an “Indemnified Party”) from and against any and
all claims, damages, losses, liabilities and expenses (including without
limitation, fees and disbursements of counsel), that may be incurred by or
asserted or awarded against any Indemnified Party (including without limitation,
in connection with any investigation, litigation or proceeding or the
preparation of a defense in connection therewith), in each case, arising out of
or in connection with or by reason of this Commitment Letter or the transactions
contemplated hereby or any actual or proposed use of the proceeds of the New
Term Loan, except to the extent such claim, damage, loss, liability or expense
is found in a final, non-appealable judgment by a court of competent
jurisdiction to have resulted primarily from such Indemnified Party’s gross
negligence or willful misconduct.  In the case of an investigation, litigation
or other proceeding to which the indemnity in this paragraph applies, such
indemnity will be effective whether or not such investigation, litigation or
proceeding is brought by the Company, any of its directors, security holders or
creditors, an Indemnified Party or any other person or an Indemnified Party is
otherwise a party thereto and whether or not the transactions contemplated
hereby are consummated.

 

No Indemnified Party will have any liability (whether in contract, tort or
otherwise) to the Company or any of its affiliates or any of their respective
security holders or creditors for or in connection with the transactions
contemplated hereby, except to the extent such liability is determined in a 
final, non-appealable judgment by a court of competent jurisdiction to have
resulted primarily from such Indemnified Party’s gross negligence or willful
misconduct.  In no event, however, will any Indemnified Party be liable on any
theory of liability for any special, indirect, consequential or punitive damages
(including without limitation, any loss of profits, business or anticipated
savings).

 

6.             Confidentiality.

 

By accepting delivery of this Commitment Letter, the Company agrees that this
Commitment Letter is for the Company’s confidential use only and that neither
its existence nor its terms will be disclosed by the Company to any person other
than the Company’s affiliates and its and their respective officers, directors,
employees, advisors, agents and representatives (the “Company Representatives”),
and then only on a confidential and “need to know” basis in connection with the
transactions contemplated hereby; provided, however, that the Company may make
such public disclosures of the terms and conditions hereof as the Company is
required by law, in the opinion of the Company’s counsel, to make. 
Notwithstanding any other provision in this Commitment Letter, Macquarie hereby
confirms that the Company and the Company Representatives will not be limited
from disclosing the U.S. tax treatment or U.S. tax structure of the New Term
Loan.

 

3

--------------------------------------------------------------------------------


 

Macquarie hereby agrees that it shall comply with the terms of the
Confidentiality Agreement dated September 7, 2010 by and between the Company and
Macquarie Bank Limited, as the same may be amended or otherwise modified from
time to time.

 

7.             No Third Party Reliance, Not a Fiduciary, Etc.

 

This Commitment Letter has been and is made solely for the benefit of the
parties hereto, the Indemnified Parties, and their respective heirs, successors
and assigns, and may not be relied upon or enforced by any other person.  The
Company may not assign or delegate any of its rights or obligations hereunder
without the prior written consent of Macquarie (and any purported assignment
without such consent will be null and void).  In connection with any syndication
of all or a portion of the New Term Loan, the rights and obligations of
Macquarie hereunder may be assigned, in whole or in part.  This Commitment
Letter may not be amended or modified, or any provisions hereof waived, except
by a written agreement signed by all parties hereto.

 

The Company acknowledges that Macquarie is acting pursuant to a contractual
relationship on an arm’s length basis, and the parties hereto do not intend that
Macquarie act or be responsible as a fiduciary or advisor to, or agent of, the
Company, its management, stockholders, creditors or any other person.  Each of
the Company and Macquarie hereby expressly disclaims any fiduciary relationship
and agrees they are each responsible for making their own independent judgment
with respect to the transactions entered into between them.  The Company also
hereby acknowledges that Macquarie has not advised and is not advising the
Company as to any legal, accounting, regulatory or tax matters, and that the
Company is consulting its own advisors concerning such matters to the extent it
deems appropriate.

 

The Company understands and acknowledges that Macquarie is a full service
financial firm and, as such, from time to time may effect transactions for its
own account or the account of customers, and hold long or short positions in
debt or equity securities or loans of companies that may be the subject of the
transactions contemplated by this Commitment Letter.  The Company hereby waives
and releases, to the fullest extent permitted by law, any claims it has with
respect to any conflict of interest arising from such transactions, activities,
investments or holdings, or arising from the failure of Macquarie to bring such
transactions, activities, investments or holdings to its attention.

 

In recognition of the foregoing, the Company agrees that Macquarie is not
required to restrict its activities as a result of this Commitment Letter and
that Macquarie may undertake any business activity without further consultation
with or notification to the Company.  Neither this Commitment Letter nor the
receipt by Macquarie of confidential information nor any other matter will give
rise to any fiduciary, equitable or contractual duties (including without
limitation, any duty of trust or confidence) that would prevent or restrict
Macquarie from acting on behalf of other customers or for its own account. 
Furthermore, the Company agrees that neither Macquarie nor any member or
business of Macquarie is under a duty to disclose to the Company or use on
behalf of the Company any information whatsoever about or derived from those
activities or to account for any revenue or profit obtained in connection with
such activities.  However, Macquarie will not use confidential information
obtained from the Company or any of the Company Representatives by virtue of the
transactions contemplated by this Commitment Letter except in connection with
the performance by Macquarie of services hereunder; provided, however, that
Macquarie will be free to disclose information in any manner as required by law,
regulation, regulatory authority or other applicable judicial or government
order.

 

8.             Governing Law, Etc.  This Commitment Letter will be governed by,
and construed in accordance with, the laws of the State of New York.  This
Commitment Letter sets forth the entire agreement between the parties with
respect to the matters addressed herein and supersedes all prior

 

4

--------------------------------------------------------------------------------


 

communications, written or oral, with respect thereto.  This Commitment Letter
may be executed in any number of counterparts, each of which, when so executed,
will be deemed an original and all of which, taken together, will constitute one
and the same Commitment Letter.  Delivery of an executed counterpart of a
signature page to this Commitment Letter by telecopier or .pdf will be as
effective as delivery of an original executed counterpart of this Commitment
Letter.

 

9.             Waiver of Jury Trial.  Each party hereto irrevocably waives all
right to trial by jury in any action, proceeding or counterclaim (whether based
on contract, tort or otherwise) arising out of or relating to this Commitment
Letter or the transactions contemplated hereby or the actions of the parties
hereto in the negotiation, performance or enforcement hereof.

 

10.           Consent to Jurisdiction, Etc.  Each of the parties hereto
irrevocably and unconditionally (i) submits to the exclusive jurisdiction of any
New York State or Federal court located in the County of New York over any suit,
action or proceeding arising out of or relating to this Commitment Letter,
(ii) accepts for itself and in respect of its property the jurisdiction of such
courts, (iii) waives any objection to the laying of venue of any such suit,
action or proceeding has been brought in an inconvenient forum and (iv) consents
to the service of process, summons, notice or document in any such suit, action
or proceeding by registered mail addressed to it at its address specified on the
first page of this Commitment Letter.  A final judgment in any such suit, action
or proceeding will be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law.  Nothing herein
will affect the right of any party hereto to serve legal process in any other
manner permitted by law or affect the right of any party hereto to bring any
suit, action or proceeding against any party hereto or its property in the
courts of other jurisdictions. To the extent that any party hereto has or
hereafter may acquire any immunity from jurisdiction of any court or from any
legal process (whether through service or notice, attachment prior to judgment,
attachment in aid of execution, execution or otherwise) with respect to itself
or its property, such party irrevocably waives such immunity in respect of its
obligations under this Commitment Letter.

 

5

--------------------------------------------------------------------------------


 

If you are in agreement with the foregoing, kindly sign and return to us the
enclosed copy of this Commitment Letter.

 

 

 

Very truly yours,

 

 

 

 

 

MACQUARIE CAPITAL (USA) INC.

 

 

 

 

 

 

 

 

By:

/s/ Andrew Stock

 

 

 

Name: Andrew Stock

 

 

 

Title: Division Director

 

 

 

 

 

 

 

 

 

By:

/s/ Vincent Basulto

 

 

 

Name: Vincent Basulto

 

 

 

Title: Managing Director

 

 

 

 

 

 

 

 

Accepted and agreed to as of the

 

 

date first above written:

 

 

 

 

 

 

 

 

AVENTINE RENEWABLE ENERGY HOLDINGS, INC.

 

 

 

 

 

 

 

 

By:

/s/ Thomas Manuel

 

 

 

Name: Thomas Manuel

 

 

 

Title: Chief Executive Officer

 

 

 

--------------------------------------------------------------------------------

 